2016 UT App 5



               THE UTAH COURT OF APPEALS

            STATE OF UTAH, IN THE INTEREST OF K.C.,
            A PERSON UNDER EIGHTEEN YEARS OF AGE.


                            D.C.,
                          Appellant,
                              v.
                        STATE OF UTAH,
                          Appellee.

                     Per Curiam Decision
                        No. 20150728-CA
                     Filed January 14, 2016

     Third District Juvenile Court, West Jordan Department
             The Honorable Tupakk A.G. Renteria
                           No. 1075966

            Jason A. Pietryga, Attorney for Appellant
         Sean D. Reyes and John M. Peterson, Attorneys
                         for Appellee
                Martha Pierce, Guardian ad Litem

 Before JUDGES GREGORY K. ORME and J. FREDERIC VOROS JR., and
                  JUSTICE JOHN A. PEARCE. 1

PER CURIAM:

¶1      D.C. (Father) appeals the order terminating his parental
rights to K.C. We affirm.




1. Justice John A. Pearce sat by special assignment as authorized
by law. See generally Utah R. Jud. Admin. 3-108(3).
                             In re K.C.


¶2     “[I]n order to overturn the juvenile court’s decision, the
result must be against the clear weight of the evidence or leave
the appellate court with a firm and definite conviction that a
mistake has been made.” In re B.R., 2007 UT 82, ¶ 12, 171 P.3d
435 (citation and internal quotation marks omitted). We “review
the juvenile court’s factual findings based upon the clearly
erroneous standard.” In re E.R., 2001 UT App 66, ¶ 11, 21 P.3d
680. A finding of fact is clearly erroneous when, in light of the
evidence supporting the finding, it is against the clear weight of
the evidence. See id. Therefore, “[w]hen a foundation for the
court’s decision exists in the evidence, an appellate court may
not engage in a reweighing of the evidence.” In re B.R., 2007 UT
82, ¶ 12.

¶3     The juvenile court found multiple grounds supporting the
termination of Father’s parental rights. Pursuant to Utah Code
section 78A-6-507, the finding of a single enumerated ground
will support the termination of parental rights. See Utah Code
Ann. § 78A-6-507 (LexisNexis 2012). On appeal, Father does not
challenge the juvenile court’s determination that he abandoned
and neglected his child, or that he was an unfit parent as defined
by Utah Code section 78A-5-507(1). See Utah Code Ann. § 78A-6-
507(1). Instead, Father limits his appeal to challenging the
juvenile court’s determination that it was in the child’s best
interest to terminate his parental rights.

¶4     If the juvenile court determines that there are sufficient
grounds to terminate parental rights, in order to actually do so,
the court must next find that the best interest and welfare of the
child are served by terminating the parent’s parental rights. See
In re R.A.J., 1999 UT App 329, ¶ 7, 991 P.2d 1118. In conducting
the best interest analysis, the juvenile court determined that
Father has an extensive criminal history, and he has been
incarcerated for the duration of K.C.’s life. Father’s incarceration
rendered him unable to participate in reunification services with
K.C. The juvenile court also determined that Father’s extensive



20150728-CA                     2                  2016 UT App 5
                             In re K.C.


criminal actions implied a conscious disregard of the obligations
owed by a parent to a child, leading to the destruction of the
parent child relationship. Furthermore, Father failed to provide
emotional support, care, or love to K.C. during the entirety of
K.C.’s life.

¶5     Conversely, K.C. has been living with his maternal
grandfather and his wife (Grandparents). K.C. initially lived
with Grandparents when he was only two weeks old. After K.C.
was removed from his mother’s custody the first time, he went
to live with Grandparents again. K.C. was then transitioned to
his mother’s care while she was in the House of Hope. After the
second removal, K.C. returned to live with Grandparents. Since
living with Grandparents, K.C.’s behavioral problems have
improved, and he has become more affectionate. Grandparents
wish to adopt K.C. so that they may continue to provide him
with the support, love, and stability that they have provided to
K.C. throughout his life.

¶6     Father fails to demonstrate that the juvenile court’s
determination that it is in K.C.’s best interest to terminate
Father’s parental rights is against the clear weight of the
evidence. Because “a foundation for the court’s decision exists in
the evidence,” we affirm the juvenile court’s order terminating
Father’s parental rights. See In re B.R., 2007 UT 82, ¶ 12, 171 P.3d
435.




20150728-CA                     3                  2016 UT App 5